NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

    THE BOEING COMPANY (SUCCESSOR TO
    MCDONNELL DOUGLAS CORPORATION),
              Plaintiff-Appellant,
                         and
      GENERAL DYNAMICS CORPORATION,
              Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                   2007-5111, -5131
              __________________________

    Appeals from the United States Court of Federal
Claims in case No. 91-CV-1204, Senior Judge Robert H.
Hodges, Jr.
              __________________________

 Before RADER, Chief Judge, PROST and MOORE, Circuit
                       Judges.
PER CURIAM.
                      ORDER
    The Supreme Court vacated and remanded this case
to the Federal Circuit in its recent decision in General
BOEING   v. US                                            2


Dynamics Corp. v. United States, 131 S. Ct. 1900 (2011),
for consideration of the Government’s argument that it
does not have an obligation to share its superior knowl-
edge “with respect to ‘highly classified information,’” or
“when (as was the case here) the agreement specifically
identifies information that must be shared.” Id. at 1909-
10. In addition, on remand, we must determine whether
those issues “can safely be litigated without endangering
state secrets.” Id. at 1910.
    On June 30, 2011, the parties submitted a joint mo-
tion for entry of a scheduling order in this case for brief-
ing of the remanded issues.            The Government’s
arguments, however, were never squarely addressed by
the Court of Federal Claims in the first instance. In
addition, the Supreme Court’s remand requires factual
determinations most appropriately undertaken by the
trial court.
   Upon consideration thereof,
   IT IS ORDERED THAT:
    (1) The parties’ joint motion for entry of a scheduling
order is denied.
    (2) We remand to the Court of Federal Claims for fur-
ther proceedings consistent with the Court’s opinion in
General Dynamics Corp. v. United States.

                                   FOR THE COURT


   July 7, 2011                    /s/ Jan Horbaly
 ——————————                        ——————————
      Date                         Jan Horbaly
                                   Clerk
3                             BOEING   v. US


cc: Paul M. Smith, Esq.
    Charles J. Cooper, Esq.
    Bryant G. Snee, Esq.
    Marcia G. Madsen, Esq.